Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (US 5,169,597).  
Regarding claims 1-5, Davidson teaches a biocompatible titanium alloy with low elastic modulus containing titanium, zirconium, and niobium (abstract).  Further regarding claim 1, Davidson specifically teaches that the zirconium is believed to be capable of stabilizing both the alpha and beta phase titanium alloy, but acts by being in solution in the alloy as a beta-stabilizer by slowing the transformation process in the inventive alloy (col. 6, lines 15-18).  Further regarding claims 1 and 5, Davidson teaches that the niobium, or tantalum, if added, acts to stabilize the beta-phase since it is a beta-isomorphous phase stabilizer.  This results in a lower beta-phase transus temperature and upon rapid cooling from about the beta-transus temperature, the 
As discussed, Davidson teaches a titanium alloy comprising elements that both promote and stabilize the beta-phase in the alloy, as well as sufficient heating/cooling times and temperatures to result in a titanium alloy comprising the beta-phase.  Davidson does not expressly teach the particle sizes of the raw materials used to make the alloy.  
Regarding claims 14, 15, and further regarding claim 1, the elemental particles used to make the alloys of Davidson must have a particle size.  The particular sizes 
Regarding the focused energy source of instant claims 1 and 17, Davidson is not particularly limited, as shown above, and as such any conventionally known means, including those claimed, would have been obvious to one of ordinary skill in the art before the filing of the claimed invention.  Note that Davidson does teach general powder metallurgy process, as shown above, as well as referencing sintering and hot isostatic pressure treatments (col. 6, lines 55-56).  
Regarding claim 6, Davidson teaches that the alloy may comprise 74 wt% Ti and about 13 wt% Zr (col. 4, lines 65-67).  
Regarding claim 16, heating metals under inert gas atmospheres, such as argon, are conventionally known in the art, and therefore prima facie obvious, in order to avoid undesirable side reactions, such as unwanted oxidation of various metals.  Use of a closed chamber in order to be able to control and monitor the heating step/conditions would have also been obvious, if not critically necessary.  
Regarding claim 18, Davidson teaches that heating may be carried out at higher temperatures for shorter times sufficient to yield the beta-phase in the alloy, as shown above.  Clearly, Davidson recognizes time and temperature of the heating process as result effective variables that directly affect the formation of the beta-phase in the alloy.  Optimal heating conditions, including those claims, would have been determined through routine experimentation.  

Response to Arguments
Applicant's arguments filed April 2, 2021 have been fully considered but they are not persuasive.  One of Applicant’s main arguments alleges that the instantly claimed additive manufacturing process is distinct from the general powder metallurgy processes described by Davidson.  Respectfully, although Applicant has cited (no copy has been provided) to the Milewski book for stating that “additive manufacturing is distinctive and must not be compared to powder metallurgy,” powder metallurgy is simply a generic term used to describe process used to form materials/components from metal powders.  Not all powder metallurgy is additive manufacturing, and not all additive manufacturing processes involve powdered metals, but there is a large overlap in additive manufacturing that does involve powdered metals, and, as such, constitute powder metallurgy.  Applicant’s point is well taken, but ultimately there is too much technical overlap to say the two terms are distinct.  
Regardless, Applicant’s argument is also moot insomuch as claim 17 further limits the claimed “focused energy source” include hot isostatic pressing, which is taught by Davidson, as shown both above and in the prior Office action, mailed December 3, 2020.  According to Applicant’s own claims, the teachings of Davidson appear to fall squarely within the limits of the claimed invention.  
Applicant’s remaining arguments, dealing with particle size and heating times, essentially stem from the first argument, discussed above.  More specifically, the arguments are based upon particular operation limitations that occur during specific additive manufacturing techniques.  However, the claimed invention is not limited to such specific techniques, and it is further noted that the dependent claim listing potential specific techniques, claim 17, allows for HIP, which is taught by Davidson, as shown above.  
Ultimately, the majority of Applicant’s arguments do not seem to be commensurate in scope with the claimed invention, for at least the reasons discussed above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Colin W. Slifka/           Primary Examiner, Art Unit 1732